Citation Nr: 1224593	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1979 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A September 2011 Board decision, in pertinent part, denied the issue on appeal.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  An April 2012 Joint Motion For Partial Remand requested that the Court vacate that part of the Board's September 2011 decision that denied the Veteran entitlement to service connection for PTSD.  On May 3, 2012 the Court promulgated an Order that granted the Joint Motion.  

The September 2011 Board decision also remanded the issues of entitlement to an increased rating in excess of 20 percent for lumbosacral strain with mild degenerative spondylosis of the lumbar spine and entitlement to an initial disability rating in excess of 10 percent for L4-S1 sensory radiculopathy of the left lower extremity involving the foot.  As the AOJ has not yet developed and readjudicated those claims, those issues are not addressed in this Board decision and will be the subject of a future Board decision.

In July 2011 the Veteran testified before the undersigned via Board video-teleconference hearing.  A transcript has been incorporated into the record.

In August 2011 the Board received evidence from the Veteran (a January 2011 VA record).  The Veteran's representative has waived RO review of this evidence.

FINDINGS OF FACT

1.  A November 2002 rating decision denied service connection for PTSD, finding the evidence did not establish an in-service stressful event or current disability of PTSD. 

2.  A February 2004 and a March 2005 RO decision denied reopening of service connection for PTSD, finding that there was still no credible supporting evidence of occurrence of an in-service stressful event. 

3.  Evidence added to the record since the March 2005 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

4.  There is no verified in-service PTSD stressor.

5.  The Veteran's PTSD is not related to active service.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2002, March 2003, April 2003, May 2007, July 2008, and May 2012 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  A March 2003 VCAA letter informed the Veteran that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999).  
In the May 2007 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the July 2008 letter contains the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006) for reopening new and material claims.  Moreover, in light of the grant of reopening of the claim for service connection for PTSD, there can be no prejudice with regard to VCAA notice on the issue of whether new and material evidence has been received to reopen service connection. 

Duty to Assist

The Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records have been obtained.  The Veteran has undergone a VA examination (in March 2003) that has addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The VA examiner elicited information concerning the Veteran's military service, considered the pertinent evidence of record, and provided supporting rationale for the opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met because there is sufficient competent medical evidence of record to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  For these reasons, the Board finds that VA's duties to notify and assist are met.

New and Material Evidence and Service Connection Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

In this case, the evidence does not reflect that the Veteran engaged in combat with the enemy or that any of his claimed stressors are combat related; therefore, the combat presumptions are not met.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); VAOPGCPREC 12-99.  The Board also notes that a 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity, but is inapplicable to this case.  38 C.F.R. § 3.304(f)(3) (2011).

In claims for service connection for PTSD based on personal assault, evidence from sources other than the Veteran's service records may corroborate a veteran's account of a claimed in service stressor incident.  38 C.F.R. § 3.304(f)(5) (2011).  
Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  Significantly, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  A medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Reopening Service Connection for PTSD

A November 2002 rating decision denied service connection for PTSD, finding the evidence did not establish an in-service stressful event or current disability of PTSD. As the Veteran did not appeal this decision, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A February 2004 RO decision denied reopening of service connection for PTSD, finding that there was no credible supporting evidence of occurrence of an in-service stressful event.  Again in March 2005, a RO decision denied reopening of service connection for PTSD, finding that there was still no credible supporting evidence of occurrence of an in-service stressful event.  As the Veteran did not appeal the March 2005 rating decision denial of reopening, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence submitted subsequent to the March 2005 denial includes the Veteran's personnel records, and the Joint Motion instructed the Board to reconsider whether the Veteran's service personnel records constitute new and material evidence to reopen his claim.  As the Veteran's service personnel records pertain to an unestablished fact (stressor verification) that is necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the PTSD claim be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection for PTSD

The Veteran claims that he currently has PTSD as a result of being physically assaulted during service.  At the July 2011 Board hearing, the Veteran stated that during basic training he was verbally abused every day and had been beaten three times by sergeants, that the sergeants had jumped on him and slammed him on the ground, causing an injury to his back, and that they also kicked him in the head and stomped him with their boots, causing a visual injury.  He testified that he was told by a sergeant that if he reported the incidents he would be killed, and that he was told he would be thrown out a window.  The Veteran has indicated that he thinks some of the problems were racial.  The Veteran stated that the incidents caused him to go absent without leave (AWOL) and resulted in receiving an Article 15 disciplinary proceeding during service.  The Veteran indicated that his mother came and talked to his commander and later wrote down the conversation.  The Veteran testified that he did not tell his mother all the details because he did not want to upset her; instead, he simply told her that he was unhappy.  The Veteran indicated that he was not allowed to seek treatment for his injuries inflicted by the sergeants and did not go to the chaplain or seek a counselor.  He further testified that some of his comrades in his unit knew of the incidents but he had been unable to find them presently.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against service connection for PTSD.  While the file contains a diagnosis of PTSD (a March 2003 VA PTSD examination), the Veteran's claimed in-service stressor has not been verified.  A diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  The evidence from the time of the Veteran's discharge, his personnel file, and the other evidence of record are insufficient to corroborate a claimed stressor (including the lay statements of record).

Service treatment records contain no findings related to any mental health problems, and the service treatment records are also absent for any mention of any physical injury due to assault.  While the Veteran complained of a mild back strain during service in January 1980, there was no indication, from either the Veteran or the attending medical personnel, that the back strain resulted from any physical assault.  He was also treated for chest pain, without any history of physical assault.  In fact, not one service department report, despite the severe nature of the asserted in-service assault, contains any findings related to an assault during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

There are no records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians, or relevant statement from anyone such as roommates, fellow service members, or clergy.  The statements from family members do not pertain to the claimed in-service assault.  For example, while the Veteran recently testified that during service his mother came and talked to his commander and later wrote down the conversation, the Veteran testified that he did not tell his mother the details of what he now claims as the in-service personal assault because he did not want to upset her; instead, he simply told her that he was unhappy. 

A review of the Veteran's personnel records does not indicate any change of the Veteran's behavior during service.  The Veteran entered active duty on December 27, 1979, and had already received, within a month, two counseling statements (for an improper uniform and for fighting in the barracks).  In fact, the sergeant who authored the Veteran's January 27, 1980 counseling statement already indicated, at that time, that the Veteran would not become a productive soldier.  There is nothing in the Veteran's personnel file hinting at or suggesting that the Veteran had been performing adequately and then changed his performance level.  Significantly, the Board notes that at an August 2000 VA mental disorders examination the Veteran stated he had not had any behavioral problems while in the service.  The Veteran's mother's April 2003 statement also does not contain any indication that the Veteran's behavior underwent a change during service.

The Board further finds that the Veteran's credibility is lacking due to the timing of the filing of his PTSD claim, and is outweighed by the other, more contemporaneous histories presented by the Veteran on other occasions that were not for compensation purposes, including for treatment purposes.  Cartwright, at
 2 Vet. App. 24.  Prior to the Veteran's August 2001 VA claim for service connection for PTSD, on various occasions when presenting a medical history, he made no references to having been assaulted during service.  Such statements in the context of presenting medical histories for examination or treatment purposes are not an absence of evidence, such as absence of the creation of any treatment records, but constitute affirmative evidence of denials of the occurrence of such in-service personal assault.  An October 1993 VA discharge summary indicates that the Veteran was admitted for drug rehabilitation.  While going into detail about post-service injuries to his jaw and left eye, the Veteran casually related that he had been in the military from 1979 to 1981, without further comment or details regarding any alleged in-service assault.  

In the same manner, at an August 2000 VA mental disorders examination, the Veteran stated he was in the US Army from 1979 to 1981 and, as noted previously, denied having any behavioral problems during active service.  Further, the social history, legal history, and military history portion of the August 2000 VA examination makes no mention of being assaulted during service.  Other VA records dated from August 2000 to September 2000 make no mention of any beatings or any problems at all associated with the military.  The Board finds these August 2000 to September 2000 records made contemporaneously during the 

course of seeking medical treatment are more reliable and credible than subsequent statements that he had been assaulted during his military service.  See Buchanan, 451 F. 3d 1331, 1337 (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

The Veteran is competent to relate the information as he remembers it; thus, his competency is not at issue with regard to recounting the events.  Rather, it is his credibility which the Board finds is lacking.  In reaching this determination, the Board has considered the guidance established in Menegassi.  The reports by the Veteran are not credible and a medical opinion (such as the March 2003 VA examination) that is based upon an inaccurate factual premise of personal assault having occurred in service is not to be accorded any probative weight.  Here, in this case, his recounting to the medical professionals does not qualify as credible supporting evidence or other indicia that the claimed in-service stressful personal assault did in fact occur.  The Board again notes that all the evidence of record has been considered in determining whether there is corroboration.  However, as in Menegassi, the evidence here has been considered and negated.

For these reasons, the Board finds that the weight of the evidence demonstrates that the alleged in-service personal assault stressor did not occur.  Given the lack of a verified stressor, a preponderance of the evidence is against service connection for PTSD.  Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, on 

this basis, his claim must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for PTSD is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


